Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered April 9, 1997, convicting him of robbery in the first degree, robbery in the second degree (two counts), criminal possession of a weapon in the fourth degree (two counts), and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not improvidently exercise its discretion in ruling that, should he choose to testify, the prosecutor would be permitted to cross-examine him with respect to five of six prior felony convictions. The record reflects that the court precluded the People from eliciting either the crime charged, the underlying facts, or the sentence imposed. In doing so, the court properly took into consideration the prejudicial effect the admission of such evidence would have had on the jury and on the defendant’s decision to testify (see, People v Walker, 83 NY2d 455; People v Rahman, 46 NY2d 882; People v Masas, 244 AD2d 433; People v Roman, 182 AD2d 519, 520).
We deplore the continuous failure of the Assistant District Attorney to follow the admonitions of the trial court regarding his improper summation comments. However, in view of the overwhelming evidence of the defendant’s guilt and the court’s curative instructions, reversal is not warranted (see, People v Crimmins, 36 NY2d 230).
The defendant’s remaining contentions are either unpreserved for appellate review or do not warrant reversal. Ritter, J. P., Altman, Friedmann and Goldstein, JJ., concur.